                                                              United States Bankruptcy Court
                                                                Northern District of Ohio
In re:                                                                                                                 Case No. 19-50025-amk
William J. Huet                                                                                                        Chapter 13
Lisa J. Huet
        Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0647-5                                                  User: kdege                                                                 Page 1 of 2
Date Rcvd: Mar 15, 2021                                               Form ID: pdf746                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 17, 2021:
Recip ID                 Recipient Name and Address
db/db                  + William J. Huet, Lisa J. Huet, 1609 Moreview Drive, Akron, OH 44321-1932
                         FEDERAL EXPRESS CORP, ATTN PAYROLL, 30 FEDEX PKWY 2ND DL HORIZ, COLLIERVILLE, TN 38017

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                      Date/Time                                Recipient Name and Address
cr                     + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                         Mar 16 2021 00:13:05                     PRA Receivables Management, LLC, PO Box
                                                                                                                  41021, Norfolk, VA 23541-1021

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             FIFTH THIRD BANK
cr                             Nationstar Mortgage LLC d/b/a Mr. Cooper

TOTAL: 2 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 17, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 15, 2021 at the address(es) listed
below:
Name                               Email Address
Adam Bradley Hall
                                   on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper amps@manleydeas.com




        19-50025-amk                Doc 116           FILED 03/17/21                ENTERED 03/18/21 00:12:58                             Page 1 of 5
District/off: 0647-5                                        User: kdege                                                   Page 2 of 2
Date Rcvd: Mar 15, 2021                                     Form ID: pdf746                                              Total Noticed: 3
Alison Anne Gill
                          on behalf of Creditor FIFTH THIRD BANK alison.gill@ohiolaws.com sara.weaver@ohiolaws.com

Derrick Rippy ust11
                          on behalf of U.S. Trustee Derrick Rippy ust11 derrick.v.rippy@usdoj.gov

Derrick Rippy ust11
                          derrick.v.rippy@usdoj.gov

Kathryn A. Belfance
                          on behalf of Trustee Kathryn A. Belfance Trustee kb@rlbllp.com oh01@ecfcbis.com

Kathryn A. Belfance
                          kb@rlbllp.com oh01@ecfcbis.com

Keith Rucinski
                          efilings@ch13akron.com

Rebecca J. Sremack
                          on behalf of Debtor Lisa J. Huet rebecca@sremacklaw.com

Rebecca J. Sremack
                          on behalf of Debtor William J. Huet rebecca@sremacklaw.com

Rebecca J. Sremack
                          on behalf of Trustee Keith Rucinski rebecca@sremacklaw.com

Richard John LaCivita
                          on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper bknotice@reimerlaw.com

Stephen R. Franks
                          on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper amps@manleydeas.com

William M. Sremack
                          on behalf of Debtor Lisa J. Huet bill@sremacklaw.com

William M. Sremack
                          on behalf of Debtor William J. Huet bill@sremacklaw.com


TOTAL: 14




        19-50025-amk       Doc 116          FILED 03/17/21                ENTERED 03/18/21 00:12:58                  Page 2 of 5
                                            ENTERED PURSUANT TO ADMINISTRATIVE ORDER NO. 19-03.
                                            JOSIAH C. SELL, CLERK OF BANKRUPTCY COURT

                                            BY:_____________________________________
                                                /s/ Kathleen Deger
                                               Deputy Clerk




               Dated: 11:18 AM March 15 2021




                                          THE UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF OHIO

                     IN RE:                                           )   CHAPTER 13
                                                                      )   CASE NO: 19-50025
                     William J. Huet                                  )
                     Lisa J. Huet                                     )   Alan M. Koschik
                                                                      )   BANKRUPTCY JUDGE
                                                 DEBTOR(S)            )
                                                                      )   AMENDED ORDER FOR EMPLOYER
 CHAPTER 13                                                           )   DEDUCTIONS UPON Lisa J. Huet
 Keith L. Rucinski                                                    )   Last 4 digits of SSN: 1165
      Trustee
One Cascade Plaza,
                                                                      )
    Suite 2020                                                        )
Akron, OH 44308
  (330)762-6335
        Fax          AMENDED ORDER FOR EMPLOYER DEDUCTION
  (330)762-7072
                          The Debtor has voluntarily filed a petition under Chapter 13 of Title 11 of the United States
                     Code (Bankruptcy Code) and pursuant to 11 USC § 1306 the Debtor has assigned all future income
                     to the jurisdiction of the US Bankruptcy Court. This amended pay order changes the amount of
                     funds the Debtor’s employer is to withhold from the Debtor’s wages.

                     NOTICE TO EMPLOYER:

                         As the Debtor’s employer, you are required to withhold funds from the Debtor’s wages in the
                     amount authorized by this order on account of the Debtor’s monthly payment to the Chapter 13
                     Trustee (the “Trustee”) required by the Debtor’s Chapter 13 plan (the “Chapter 13 Plan Payment”).
                     The Debtor has voluntarily assigned his wages pursuant to the Debtor’s Chapter 13 Plan and the
                     Debtor’s voluntary participation in a Chapter 13 bankruptcy case. Therefore, the amount of the
                     Chapter 13 Plan Payment to be withheld is not subject to the garnishment limitations of Ohio
                     Revised Code § 2716.

                        Garnishments for child support, alimony, and pension loans should continue, as well as
                     deductions for income and payroll taxes. All other garnishments should be discontinued. Once the



        19-50025-amk            Doc 116      FILED 03/17/21         ENTERED 03/18/21 00:12:58              Page 3 of 5
                     permitted garnishments are paid and taxes withheld, the employer should withhold funds sufficient
                     to cover the Debtor’s Chapter 13 Plan Payment and transmit those funds to the Trustee as provided
                     in this order. If the Debtor’s net wages are insufficient to pay the full Chapter 13 Plan Payment, the
                     employer should withhold the entire balance of the Debtor’s net wages and notify the Trustee that
                     the full withholding cannot be completed. Unless there are insufficient net wages to cover the
                     Chapter 13 Plan Payment in full, the employer may not change the amount of the Chapter 13 Plan
                     Payment.

                         THE EMPLOYER IS HEREBY ORDERED, until further order of the Court, to submit the
                     required Chapter 13 Plan Payment to:

                                              OFFICE OF THE CHAPTER 13 TRUSTEE
                                             KEITH L. RUCINSKI, CHAPTER 13 TRUSTEE
                                                     3600 MOMENTUM PLACE
                                                      CHICAGO, IL 60689-5336

                          On-Line Option: Alternatively, employers may make payments to the Trustee electronically
                     through Nationwide TFS. Nationwide TFS is a private company not affiliated in any way with the
                     Trustee. The Trustee does not share any fees paid to Nationwide TFS. For more information, please
                     visit: https://tfsbillpay.com/employer

                        Note: To allow proper posting, the employer must include the Debtor’s name and case
                     number (please see the top of this pleading for case number) on all remittances.

                         The Chapter 13 Plan Payment may be deducted from all income, including paid leave, earned by
                     the Debtor. The employer is directed to deduct from the Debtor’s income the monthly Chapter 13
                     Plan Payment amount of $1147. Based on the employer’s pay cycle, this deduction begins on the
                     next pay period, until further order by the Court. The following chart shows the correct per pay
                     period amount that the employer must deduct from the Debtor’s paycheck based on the pay cycle
                     used by the employer to pay the Debtor.

 CHAPTER 13                                        Monthly          $1,147.00
 Keith L. Rucinski
      Trustee                                      Semi-Monthly     $573.50
One Cascade Plaza,                                 Bi-Weekly        $529.38
    Suite 2020                                     Weekly           $264.69
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072         IT IS FURTHER ORDERED that the employer shall notify the Trustee if the Debtor’s
                     employment is terminated.

                         IT IS FURTHER ORDERED that the employer shall notify the Trustee if the Debtor is to
                     receive any lump sum payment in addition to regular wages, such as bonuses, prior to making any
                     lump sum payment to the Debtor.

                         IT IS FURTHER ORDERED that this order supersedes all prior wage deduction orders in
                     this case that the employer has received from the US Bankruptcy Court.


                                                                       ###




        19-50025-amk            Doc 116       FILED 03/17/21          ENTERED 03/18/21 00:12:58                Page 4 of 5
                     Respectfully submitted,


                     /s/ Keith L. Rucinski
                     Keith L. Rucinski,Chapter 13 Trustee
                     Ohio Reg. No. 0063137
                     Joseph A. Ferrise, Staff Attorney
                     Ohio Reg., No 0084477                                   CONTACT INFORMATION
                                                                             If you have any questions regarding this
                     One Cascade Plaza, Suite 2020
                                                                             information please contact:
                     Akron, OH 44308                                         Office of the Chapter 13 Trustee
                     Tel 330.762.6335                                        330-762-6335
                     Fax 330.762.7072                                        mjones@ch13akron.com
                     krucinski@ch13akron.com
                     jferrise@ch13akron.com

                     cc:   William J. Huet                           Lisa J. Huet
                           1609 Moreview Drive                       1609 Moreview Drive
                           Akron, OH 44321                           Akron, OH 44321
                           (Via Regular Mail)                        (Via Regular Mail)

                           REBECCA J SREMACK ESQ (via ECF)

                           Keith L. Rucinski. Chapter 13 Trustee (via ECF)

                           FEDERAL EXPRESS CORP
                           30 FEDEX PKWY 2ND DL HORIZ
                           COLLIERVILLE, TN 38017
                           (Via Regular Mail)
 CHAPTER 13
 Keith L. Rucinski
      Trustee
                           Office of the US Trustee (via ECF)
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




        19-50025-amk           Doc 116         FILED 03/17/21   ENTERED 03/18/21 00:12:58                 Page 5 of 5
